 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN K. DELANEY
   ANGELA L. SCOTT
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00215-LJO-SKO

12                                Plaintiff,            APPLICATION AND ORDER FOR MONEY
                                                        JUDGMENT
13                         v.

14   NOEL CARTER,

15                               Defendant.

16

17          On October 22, 2018, defendant Noel Carter entered a guilty plea to Count One – Conspiracy to

18 Distribute and Possess with the Intent to Distribute Methamphetamine and Marihuana in violation of 21

19 U.S.C. §§ 846 and 841(a)(1) of the Superseding Indictment.

20          As part of his plea agreement with the United States, defendant Noel Carter agreed to forfeit

21 voluntarily and immediately up to $286,251.00, as a personal money judgment pursuant to Fed. R. Crim.

22 P. 32.2(b)(1), which represents the total amount of proceeds the defendant obtained as a result of

23 violations of 21 U.S.C. §§ 846 and 841(a)(1), to which he has pled guilty. See Defendant Carter’s Plea

24 Agreement ¶ II.E. Plaintiff hereby applies for entry of a money judgment as follows:

25          1.     Pursuant to 21 U.S.C. § 853(a) and Fed. R. Crim. P. 32.2(b)(1), the Court shall impose a

26 personal forfeiture money judgment against defendant Noel Carter in the amount of $286,251.00.
27          2.     The above-referenced personal forfeiture money judgment is imposed based on defendant

28 Noel Carter’s conviction for violating 21 U.S.C. §§ 846 and 841(a)(1) (Count One). Said amount


      APPLICATION AND ORDER FOR MONEY JUDGMENT          1
30
 1 represents the total amount of proceeds the defendant obtained, which the defendant agreed is subject to

 2 forfeiture based on the offense of conviction. Any funds applied towards such judgment shall be

 3 forfeited to the United States of America and disposed of as provided for by law.

 4          3.      Payment of the personal forfeiture money judgment should be made in the form of a

 5 cashier’s check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn:

 6 Asset Forfeiture Unit, 2500 Tulare Street, Suite 4401, Fresno, CA 93721. Prior to the imposition of

 7 sentence, any funds delivered to the United States to satisfy the personal money judgment shall be

 8 seized and held by the U.S. Marshals Service, in its secure custody and control.

 9 Date: December 11, 2018                               McGREGOR W. SCOTT
                                                         United States Attorney
10

11                                                       /s/ Brian K. Delaney
                                                         BRIAN K. DELANEY
12                                                       ANGELA L. SCOTT
                                                         Assistant U.S. Attorneys
13

14                                                 ORDER
15          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against
16
     defendant Noel Carter in the amount of $286,251.00. Any funds applied towards such judgment shall be
17
     forfeited to the United States of America and disposed of as provided for by law. Prior to the imposition
18
     of sentence, any funds delivered to the United States to satisfy the personal money judgment shall be
19

20 seized and held by the U.S. Marshals Service, in its secure custody and control.

21
     IT IS SO ORDERED.
22
        Dated:     December 11, 2018                         /s/ Lawrence J. O’Neill _____
23                                                UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27

28


      APPLICATION AND ORDER FOR MONEY JUDGMENT           2
30
